Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7: the terms “and/or” at several occurrences renders the claims vague and indefinite since it cannot be ascertained as to whether the claim encompasses one element or two or more elements.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claims 1 and 8, the omitted structural positive cooperative relationships is: an aircraft on-board power supply network.

In absence of essential structural positive relationship of the aircraft on-board power supply network, it remains uncertain as to whether the aircraft on-board power supply network is structurally part of the claimed device.
As to claim 3, the omitted structural positive cooperative relationships is: a controller.
In absence of essential structural positive relationship of the controller, it remains uncertain as to how the controller is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the controller, it remains uncertain as to whether the controller is structurally part of the claimed device.
As to claims 5 and 15, the omitted structural positive cooperative relationships is: an anti-collision lighting system.
In absence of essential structural positive relationship of the anti-collision lighting system, it remains uncertain as to how the anti-collision lighting system is structurally related to its associated element(s) and the claimed device. 

As to claim 6, the omitted structural positive cooperative relationships are: red flashing beacon lights, white flashing beacon lights.
In absence of essential structural positive relationship of the red flashing beacon lights and the white flashing beacon lights, it remains uncertain as to how the red flashing beacon lights and the white flashing beacon lights are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the red flashing beacon lights and the white flashing beacon lights, it remains uncertain as to whether the red flashing beacon lights and the white flashing beacon lights are structurally part of the claimed device.
As to claim 13, the omitted structural positive cooperative relationships is: a wing tip region, 
In absence of essential structural positive relationship of the wing tip region, it remains uncertain as to how the wing tip region, is structurally related to its associated element(s) and the claimed device. 

As to claim 14, the omitted structural positive cooperative relationships are: an aircraft navigation light, a power supply output, and an exterior surface portion. 
In absence of essential structural positive relationship of the aircraft navigation light, the power supply output, and the exterior surface portion, it remains uncertain as to how the aircraft navigation light, the power supply output, and the exterior surface portion are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the power supply output, and the exterior surface portion, it remains uncertain as to how the aircraft navigation light, the power supply output and the exterior surface portion, it remains uncertain as to whether the power supply output, and the exterior surface portion, it remains uncertain as to how the aircraft navigation light, the power supply output and the exterior surface portion are structurally part of the claimed device.
	Dependent claims 2, 4, 7 and 9-12 are necessarily rejected since they depend upon rejected base claim(s).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Klein et al (USPgPub 2018/0084620).
Klein et al disclose applicant’s claimed aircraft including an aircraft navigation light disposed on right and left wings, including:
a navigation lighting arrangement (2-3), including:

	at least one navigation light source (10), and
	a power conditioning circuit (84), coupled between the power input and the at least one navigation light source for conditioning a power flow from the power input to the at least one navigation light source;
	an auxiliary power supply (88), coupled to the power conditioning circuit for diverting power from the navigation lighting arrangement; and
	a power supply output (52), coupled to the auxiliary power supply, for sup- plying power from the auxiliary power supply to an exterior aircraft light, external to the aircraft navigation light, and 
a supplemental exterior aircraft light (2-1, 2-2) coupled to the power supply output of the aircraft navigation light for receiving power from the auxiliary power supply of the aircraft navigation light.
	As to claims 1 and 8, since “on-board power supply network” is not cited positively within claim 1 and 8, the limitation of the on-board power supply network is not given a patentable weight.
As to claims 3-6, since “controller” is not cited positively within claim 3, the limitation of the controller is not given a patentable weight.

As to claim 6, since “red flashing beacon lights” and “white flashing beacon lights” are not cited positively within claim 6, the limitation of the red flashing beacon lights, white flashing beacon lights are not given patentable weight.
As to claim 7, Klein et al disclose a temperature sensor (temperature sensing circuit 14) and/or a light output sensor (optical 16, abstract). As mentioned earlier, the limitation of the controller is not given patentable weight since it is not cited positively in the claim.
As to claim 13, since “wing tip” is not cited positively within claim 5, the limitation of the wing tip is not given a patentable weight.
As to method claim 14, since Klein et al disclose an exterior aircraft image projector (2-1, 2-2), as mentioned in the rejection of claim 10, Klein et al’s disclosed exterior aircraft image projector is considered operated by the method as recited in applicant’s method claim 14.
Further, as to claim 14, since “aircraft navigation light”, “power supply output” and “an exterior surface” are not cited positively within claim 6, the limitation of the aircraft .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al, as applied to claims 1 and 14.
As to claim 2, although Klein et al do not disclose the auxiliary power supply galvanically isolated from the power input of the navigation lighting arrangement, as claimed by applicant, such feature would have been within the level of ordinary skill in the art.
As to claim 8, Klein et al disclose a second navigation lighting arrangement (2-3), Klein et al do not appear to disclose a second power input a second power conditioning circuit, as claimed by applicant, such claimed feature is routine and known to those skilled in the art and therefore would have been obvious.

In light of this, applicant’s claimed supplemental exterior aircraft light for illuminating a ground portion below the aircraft would have been obvious to one of ordinary skill in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 





/ASHOK PATEL/Primary Examiner, Art Unit 2879